241 F.3d 1329 (11th Cir. 2001)
UNITED STATES of America, Plaintiff-Appellee,v.Gabriel Alvaro Scaff MARTINEZ, Defendant-Appellant.
No. 98-5915.
United States Court of Appeals,Eleventh Circuit.
Feb. 12, 2001.Feb. 22, 2001

Appeal from the United States District Court for the Southern District of  Florida. (No. 90-06036-CR-JAG), Jose A. Gonzalez, Jr., Judge.
Before BARKETT and WILSON, Circuit Judges, and DOWD*, District Judge.
WILSON, Circuit Judge:


1
Gabriel Scaff Martinez appeals the district court's denial of his Federal Rules  of Criminal Procedure 41(e) ("Rule 41(e)") motion for return of property.  Martinez's appeal raises an issue of first impression in our Circuit: Can a  district court exercise equitable jurisdiction over a Rule 41(e) motion filed  after criminal proceedings have ended? Our answer is "yes." Because the district  court erroneously denied Martinez's motion without contemplating exercising  equitable jurisdiction, we vacate the district court's order and remand for  further proceedings.

I. BACKGROUND

2
The United States government confiscated Gabriel Scaff Martinez's car and gun,  along with some miscellaneous personal effects, when it arrested him for a  federal drug-related offense in 1990. The government charged Martinez with six  separate federal crimes, and a jury found him guilty of five of the six counts  in 1992. The district court then sentenced Martinez to 295 months of  imprisonment to be followed by five years of supervised release. We affirmed  Martinez's conviction and sentence in 1995. See United States v. Lozano-Ceron,  47 F.3d 429 (11th Cir.1995) (Table).


3
Three years later, and eight years after his conviction, Martinez filed a Rule  41(e) motion for the return of his property.1 In his Rule 41(e) motion, Martinez  requested that the government return his car, gun, and personal effects, which  he valued in the aggregate at $10,000. The government responded to Martinez's  motion by stating that it had properly seized the car as property used in  connection with illegal drug activity, and that at any rate it had appropriately  returned the car to the financing company that held title. The government  further maintained that it had returned Martinez's personal effects to Juan  Botero, a representative of Martinez's counsel, and that the DEA permissibly  retained Martinez's gun after introducing it as evidence at trial.


4
The government offered several legal reasons why the district court should not  order the government to return Martinez's property. Most important for purposes  of this appeal, the government argued that the district court could not exercise  equitable jurisdiction over Martinez's motion. A magistrate judge considered  Martinez's motion, and recommended denying Martinez's Rule 41(e) motion "for the  reasons set forth in the Government's response filed October 28, 1998." The  district court accepted the magistrate judge's recommendation, thereby denying  Martinez's Rule 41(e) motion. Martinez now appeals.

II. DISCUSSION

5
We review de novo a district court's determination that it lacks the authority  to exercise equitable jurisdiction, as this is purely a question of law. See,  e.g., Capital Factors, Inc. v. Empire For Him, Inc., 1 F.3d 1156, 1159 (11th  Cir.1993) (per curiam) (reviewing de novo the scope of a bankruptcy court's  equitable powers).


6
Rule 41(e) provides that a "person aggrieved by an unlawful search and seizure  or by the deprivation of property may move the district court for the district  in which the property was seized for the return of the property on the ground  that such person is entitled to lawful possession of the property." Fed.R.Crim.P. 41(e). The procedural posture of Martinez's Rule 41(e) motion is  somewhat unusual, because Martinez filed his Rule 41(e) motion after the  criminal proceedings against him had been concluded. The novel question  presented by this unusual circumstance is whether the district court had  jurisdiction to consider Martinez's motion, even though all criminal proceedings  against Martinez had ended.


7
We have never addressed this exact issue. We have, however, suggested that  equitable relief may be available in a context similar to a Rule 41(e) motion.  See, e.g., United States v. Eubanks, 169 F.3d 672, 674 (11th Cir.1999) (per  curiam) (affirming the dismissal of a Rule 41(e) motion for return of property  while stating that exercise of equitable discretion to review agency forfeiture  decisions may be appropriate "under limited circumstances"); In re $67,470.00,  901 F.2d 1540, 1545 (11th Cir.1990) (holding that equitable jurisdiction "might  be appropriate when a petitioner's failure to properly seek legal relief  resulted from errors of procedure and form or the government's own  misconduct...."); United States v. Castro, 883 F.2d 1018, 1020 (11th Cir.1989)  (per curiam) ("Although granting Defendant's Rule 41(e) Motion may be  inappropriate here, this Court is not without the power to fashion a remedy  under its inherent equitable authority.").


8
Additionally, while we are without precise guidance from within our circuit,  caselaw from several other circuits does shed light on the issue before us. Six  other circuits have explicitly stated that district courts can assert  jurisdiction to entertain Rule 41(e) motions made after the termination of  criminal proceedings against the defendant. These circuits have treated such  motions as civil proceedings for equitable relief. See United States v.  Chambers, 192 F.3d 374, 376 (3d Cir.1999) (stating that a Rule 41(e) motion made  after criminal proceedings end "is treated as a civil proceeding for equitable  relief."); United States v. Solis, 108 F.3d 722, 722 (7th Cir.1997) ("[A]  post-conviction Rule 41(e) motion will be treated as a civil equitable  proceeding for the return of the property in question."); Thompson v. Covington,  47 F.3d 974, 975 (8th Cir.1995) (per curiam) ("Post-conviction filings for the  return of property seized in connection with a criminal case are treated as  civil equitable actions, and the district court where the claimant was tried has  subject-matter jurisdiction ancillary to its criminal jurisdiction to hear the  equitable action."); Rufu v. United States, 20 F.3d 63, 65 (2d Cir.1994) (per  curiam) (citations omitted) ("The district court where a defendant is tried has  ancillary jurisdiction to decide the defendant's post-trial motion for return of  seized property. If made after the termination of criminal proceedings against  the defendant ... such a motion should be treated as a civil complaint for  equitable relief."); United States v. Duncan, 918 F.2d 647, 654 (6th Cir.1990)  (quotation marks and citation omitted) (alteration in original) ("Because the  defendant's motion was made after the trial concluded ... the request for return  of the seized property is [essentially] a civil equitable proceeding,  notwithstanding the fact that the motion was styled under Fed.R.Crim.P.  41(e)."); United States v. Martinson, 809 F.2d 1364, 1367 (9th Cir.1987) ("A  district court has jurisdiction to entertain motions to return property seized  by the government when there are no criminal proceedings pending against the  movant. Such motions are treated as civil equitable proceedings even if styled  as being pursuant to Fed.R.Crim.P. 41(e).").


9
Aligning ourselves with the other circuits that have considered this issue, we  hold that, under the facts of this case, the district court could have asserted  equitable jurisdiction over Martinez's motion for return of his property. In  light of our holding, the district court's apparent assumption that it could not  exercise equitable jurisdiction over Martinez's motion was wrong; we therefore  vacate its decision, and remand for further proceedings.2


10
VACATED AND REMANDED.



NOTES:


*
 Honorable David D. Dowd, Jr., U.S. District Judge for the Northern District of  Ohio, sitting by designation.


1
 In the interim, Martinez filed a pro se motion under 28 U.S.C.  2255, which is  not relevant to our inquiry, although it may factor into the district court's  statute of limitations analysis on remand.


2
 The "decision to exercise equitable jurisdiction is highly discretionary and  must be exercised with caution and restraint.... [J]urisdiction is appropriate  only when the petitioner's conduct and the merits of his petition require  judicial review to prevent manifest injustice." Eubanks, 169 F.3d at 674  (citations omitted). The district court, having decided equitable jurisdiction  was not available to it, did not develop a factual record necessary to determine  whether to exercise equitable jurisdiction over Martinez's Rule 41(e) motion.
Due to the dearth of a factual record, and the absence of an analysis of those  facts, we will not say whether the district court should have exercised  jurisdiction in this case, without first permitting the district court an  opportunity to make the determination. This obviously precludes our review of  whether it would have been appropriate for the district court to exercise  equitable jurisdiction.
We also decline to analyze two other arguments presented by the parties: first,  that Martinez's Rule 41(e) motion was time-barred because Martinez filed his  Rule 41(e) motion eight years after the seizure of property; and second, that  Martinez may be entitled to monetary restitution in lieu of the property (i.e.,  Martinez's car, gun, and personal effects) disposed of by the government. These  issues are not ripe for our review, as the district court's decision on whether  to exercise equitable jurisdiction, and the factual determinations accompanying  that decision, will bear on resolution of these issues.